Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 2/4/22 which has been entered. Claims 29 and 31 have been amended.  Claims 21-28 have been cancelled. No Claims have been added. Claims 29-40 are still pending in this application, with Claims 29 and 37 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claim 32, claim 32 recites limitations regarding changing an assignment based on user input while at the same time automatically making an assignment. The “such that” clause makes it seem that the user is somehow causing an automatic assignment, but an automatic assignment would contradict a user based assignment. Examiner interprets as if a user can make an assignment change or an assignment can be made automatically based on an earpiece being worn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-33, and 35-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steiner US Publication No. 20170139668 in view of Watson et al. US Publication No. 20160360350 (from IDS).

             Referring to claim 29, Steiner teaches a mobile device (Fig. 1: mobile device 4), comprising: a touch screen (para 0026: “a mobile device 4 which includes a screen 6. The screen display 6 may be touch-sensitive screen display”); a wireless communication circuit; and a processor coupled to the touch screen and the wireless communication circuit (para 0012: “communicating data associated with the input between the software application and at least one of the wireless ear pieces”; para 0013: “communicating data received from one or more of the wireless ear pieces to the computing device”; para 0033: “a screen display 100 associated with a software application or mobile app executing on a processor of a mobile device”), wherein the processor is configured to: establish a wireless connection to a first audio device by using the wireless communication circuit (para 0012: “communicating data associated with the input between the software application and at least one of the wireless ear pieces”); in response to establishing the wireless connection, receive information, from audio devices, the information including first battery information of the first audio device and second battery information of a second audio device by using the wireless communication circuit; display the first battery information of the first audio device and the second battery information of the second audio device on the touch screen based on information received from the devices (para ; display a user interface (UI) related to the first audio device and the second audio device; based on a user input on the UI, control a function related to the first audio device and the second audio device (para 0034: “The function associated with this user control, in this instance "PLAY/PAUSE MUSIC" is shown…The function associated with this user input, in this instance, "VOLUME UP/DOWN" is shown”).
              However, Steiner does not teach using only one earpiece to communicate with the mobile device, but Watson et al. teaches receive information, from the first audio device (Fig. 3D: 2-way communication between ear buds 305, 310 and 2-way communication between primary ear bud and companion device 399; para 0056: “a pair of communicatively coupled wireless ear buds can involve a primary wireless ear bud that is paired with a companion communication device and a secondary wireless ear bud that does not pair directly with the companion communication device”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of transmission paths among three devices, therefore it would have been obvious to try communicating data between the second earpiece and the mobile device via a primary earpiece, as taught in Watson et al., as opposed to communicating data directly between the second earpiece and the mobile device in the device of Steiner. 
             Referring to claim 30, Watson et al. teaches the processor is further configured to control the function by assigning a microphone function to one of the first audio device or the second audio device based on the user input (para 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow user control over ear piece assignments, as taught in Watson et al., in the device of Steiner because it allows the user to conserve battery power by only utilizing a microphone in a single earpiece when making or answering phone calls. 
             Referring to claim 31, Watson et al. teaches the processor is further configured to control the function by changing an assignment of a microphone function from the first audio device to the second audio device based on the user input on the UI (para 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow user control over ear piece assignments, as taught in Watson et al., in the device of Steiner because it allows the user to conserve battery power by only utilizing a microphone in a single earpiece when making or answering phone calls. Utilizing a microphone function in the second earpiece would be especially beneficial if the battery bower of the first earpiece is less than that of the second earpiece.
             Referring to claim 32, Watson et al. teaches the processor is further configured to change a configuration associated with the wireless audio earphone based on the user input such that a microphone function is automatically assigned to the first audio device or the second audio device based on detection of one of the first audio device and the second audio device worn on a user's body (paras 0057, 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow user control over ear piece assignments, as taught in Watson et al., in the device of Steiner because it allows for conserving battery power by only utilizing a microphone in a single earpiece when making or answering phone calls. Further, Watson et al. teaches detecting if an earpiece is worn as well as detecting taps to answer a phone call, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the taps with detection of wearing, in the device of Steiner and Watson et al. because if a user is using an earpiece to answer a call, the earpiece would be worn in order for the system to work as intended.
             Referring to claim 33, Watson et al. teaches the processor is further configured to perform a microphone function by obtaining audio signals from one of the first audio device and the second audio device using the wireless communication circuit (para 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send microphone signals to the mobile device, as taught in Watson et al., in the device of Steiner because it allows the user to use the earpieces for phone calls.
             Referring to claim 35, Watson et al. teaches the processor is further configured to, in response to detecting the first audio device or the second audio device being worn on a user's body, activate an audio output to an audio device which is worn on the user's body among the first audio device and the second audio device by using the wireless communication circuit (paras 0057). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send audio when an ear piece is detected as worn, as taught in Watson et al., in the device of Steiner because it ensures that audio is sent to an ear for output.
             Referring to claim 36, Watson et al. teaches the processor is further configured to, in response to detecting the first audio device or the second audio device being worn on a user's body, activate a microphone function of an audio device which is worn on the user's body among the first audio device and the second audio device (paras 0057, 0060). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to activate the microphone of a worn ear piece, as taught in Watson et al., in the device of Steiner because it ensures that audio is sent to an ear for output. Further, Watson et al. teaches detecting if an earpiece is worn as well as detecting taps to answer a phone call, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the taps with detection of wearing, in the device of Steiner and Watson et al. because if a user is using an earpiece to answer a call, the earpiece would be worn in order for the system to work as intended.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner and Watson et al., as shown in claims 29, and 33 above, and further in view of Song et al. US Publication No. 20080300025.

             Referring to claim 34, Steiner and Watson et al. do not teach speech recognition, but Song et al. teaches the processor is further configured to perform a voice recognition based on the received audio signals (para 0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use speech recognition, as taught in Song et al., in the device of Steiner and Watson et al. because it allows a user to make voice commands via the earpieces.

Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. in view of Newham US Publication No. 20130316642 (from IDS).

             Referring to claim 37, Watson et al. teaches a first audio device (Fig. 3B: wireless ear bud 305) comprising: a wireless communication circuit (Fig. 1B: communication interface 175); a speaker (Fig. 1B: audio output 170); a first battery (Fig. 1B: battery 190); and a control circuit coupled to the wireless communication circuit, the speaker, and the battery (Fig. 1B: processor 180; para 0027: “The memory 185 also stores instructions that, when executed by the processor, causes the wireless ear bud 165 to communicatively couple with another wireless ear bud”), wherein the control circuit is configured to: establish a first wireless connection to a mobile device by using the wireless communication circuit (para 0056: “a primary wireless ear bud that is paired with a companion communication device”; Fig. 3B: companion communication device 390); establish a second wireless connection to a second audio device wirelessly paired with the first audio device by using the wireless communication circuit (para 0056: “a primary wireless ear bud that is paired with…a secondary wireless ear bud”; Fig. 3B: wireless ear bud 310); obtain first battery information corresponding to a remaining capacity of the first battery (para 0057: “a pair of wireless ear buds can perform a coordinated swap when a primary wireless ear bud's battery level is low and the primary wireless ear bud transfers its role to a secondary wireless ear bud, which becomes the primary wireless ear bud”); the second audio device communicates with the first audio device via the second wireless connection; and the mobile device communicates with the first audio device and the second audio device via the first wireless connection (para 0056: “a primary wireless ear bud that is paired with a companion communication device and a secondary wireless ear bud that does not pair directly with the companion communication device. Instead, the primary wireless ear bud receives audio data from the companion communication device and routes the audio data to the secondary wireless ear bud.”).
             However, Watson et al. does not teach sending battery info from the earpieces to the mobile device per se, but Newham teaches obtain first battery information corresponding to a remaining capacity of the first battery; obtain, from the second audio device, second battery information corresponding to a remaining capacity of a second battery of the second audio device via the second wireless connection; and transmit, to the mobile device, the first battery information of the first audio device and the second battery information of the second audio device (para 0053: “the 
             Referring to claim 38, Watson et al. teaches at least one sensor (Fig. 1B: sensors 195 of ear bud 165); and wherein the control circuit is further configured to determine whether the first audio device is worn by a user by using the at least one sensor, and to perform a predefined function when it is determined that the first audio device is worn by the user (para 0057).
             Referring to claim 39, Watson et al. teaches the predefined function includes activating a microphone when it is determined that the first audio device is worn by the user (paras 0057, 0060). Watson et al. teaches detecting if an earpiece is worn as well as detecting taps to answer a phone call, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the taps with detection of wearing, in the device of Watson et al. and Newham because if a user is using an earpiece to answer a call, the earpiece would be worn in order for the system to work as intended.
             Referring to claim 40, Watson et al. teaches a microphone, and wherein the control circuit is further configured to: receive a control signal for controlling the microphone from the mobile device via the first wireless connection, and enable or disable the microphone according to the control signal (para 0060).

Response to Arguments
Applicant’s arguments with respect to claim(s) 29 have been considered but are moot because the new ground of rejection does not rely solely on the singular reference applied in the prior rejection of record.
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive. 


“Thus, the aforementioned amendments address each of the Examiner's reasons for rejecting the claims under § 112(b), and withdrawal of the rejections is respectfully requested.”

Examiner respectfully disagrees. Applicant has failed to respond to the 112(b) rejection addressed above.

Applicant states in the last 2 paras of page 9 to the first 2 paras of page 10 of the remarks:
“According to independent Claim 37, one of a first audio device and a second audio device is connected to a mobile device, and the mobile device receives battery information of both of the first audio device and the second audio device through a wireless connection (e.g., a Bluetooth connection) with the connected audio device. 
The cited references fail to disclose the abovementioned claim feature. Watson is directed to a method for processing a call signal that is capable of effectively reducing an environmental noise for improving quality of a call. 
Watson fails to disclose "establish a first wireless connection to a mobile device by using the wireless communication circuit; establish a second wireless connection to a second audio device wirelessly paired with the first audio device by using the wireless communication circuit; obtain first battery information corresponding to a remaining capacity of the first battery; obtain, from the second audio device, second battery information corresponding to a remaining capacity of a second battery of the second audio device via the second wireless connection; and transmit, to the mobile device, the first battery information of the first audio device and the second battery information of the second audio device via the first wireless connection," as recited in independent Claim 37.”

Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As can be seen in the rejection above, Watson et al. teaches a first ear piece in communication with a second earpiece and with a mobile device, where the first ear piece passes information between the mobile device and second ear piece. Newham then teaches that a mobile device may receive battery information of each earpiece. Because the first ear piece of Watson passes information between the second ear piece and the mobile device, the mobile device would receive information of the second ear piece battery as in Newham via the first earpiece. Therefore, Watson in view of Newham teach the limitations of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652